Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


 
Status of the Claims
Claims 1,8 are amended
Claims 1,3,4,6-10,12 are pending.

Applicant has not addressed the Official Notice taken in the prior art rejection of claim 7.  Accordingly, the facts noticed therein are deemed applicant admitted prior art (“AAPA”).

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1,5 ,12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell 20090124304 in view of TORRESANI 20170345246 in view of Zhao 20170257473 



Regarding Claim 1, Twitchell discloses
a communication network; 
a first edge server connected to the communication network and provided on a first hierarchy level of the communication network; and higher in communication reliability than the first hierarchy level
a second edge server connected to the communication network and provided on a second hierarchy level of the communication network, … 
wherein the first edge server includes a first information reception unit that receives target object information about a target object, the target object information being transmitted by a radio tag attached to the target object in accordance with a predetermined timing; 
a first information storage unit that stores the target object information received by the first information reception unit;
Twitchell is directed to a wireless asset tracking system.  (Twitchell, title; abstract).  Twitchell discloses a hierarchical inventory monitoring system with different levels.  (Twitchell, fig.1).  Asset tags may be read by different readers (Fig. 1 elements 110, 170, 180).  The readers broadcast data to a gateway (Fig. 1 element 140) and information is aggregated at a server (Fig.1 element 160).  


 The examiner notes that at the lowest level Twitchell discloses Bluetooth could be used for communication but at higher levels, mobile phone protocols could be used.  (Twitchell, para 0105-06, “ In forwarding communications between the external network and the radio network of the WRTs 5008, the Gateway 5000 translates a radio link protocol to Ethernet, PSTN (Public Switched Telephone Network), Mobile Phones (including GSM, TDMA, CDMA, PDC, AMPS, Ricochet, etc.) and other data communications networks that allows the information to be transferred to a database on the Internet or an Intranet. The Gateway 5000 thus serves an external network communications function, providing the WRTs 5008 with an avenue for communication to external devices connected to the Internet. Referring again to FIG. 23, the Gateway 5000 itself preferably includes a network card component 5004 for interfacing with the external network using the appropriate protocols and a WRT component 5006 for communicating with the WRTs 5008 using the appropriate protocols. The WRT component 5006 interfaces to the network card 5004, and the WRT component 5006 preferably comprises a LPRF communications component, such as a class 1 Bluetooth radio, for communicating directly with the LPRF communications component of each WRT 5008, as described in greater detail below. Furthermore, the WRT component 5006 may further include a receiver circuit for performing the "tag turn-on" function of the present invention, in which case the Gateway 5000 may power off when not in use and be awaken by an appropriate broadcast when communication by way of the Gateway 5000 is desired. This is especially advantageous when the Gateway 5000 itself is powered by an internal energy source, such as a battery.”)  The examiner interprets the short range Bluetooth protocol to be less reliable than a mobile phone protocol).

a first information transmission unit that transmits the target object information about the target object to the second edge server, when the first change determination unit determines that the target object has moved out of a range of communication with the first edge server-there has been the change in the status of the target object; and
(Twitchell, para 0136, “The value to this system is that as products are completed, the class on a pallet will not need to be manually changed because it automatically updates according to location (i.e., near the shipping docks). The same may happen once a driver leaves the parking lot and the radios no longer communicate to a NIM, but now communicate with a MLG. In this case, the class designations may look like this: /Sony/TV/24''/Intransit/ABC Trucking/serial #10.”)



and wherein the second edge server includes a second information reception unit that receives information
a second information storage unit that stores the information received by the second information reception unit;
a second change determination unit that determines whether there has been a change in a position of at least one of the first edge server and the second edge server;
a second information transmission unit that transmits, when the second change determination unit determines that there has been the change in the position, the information stored in the second information storage unit to a third edge server provided on a third network hierarchy level higher than the second network hierarchy level; and
Twitchell discloses that a tag reader could be mobile (ie. on a delivery truck) and location tracked by the system.  (Twitchell, para 0131, “Gateway 180, which is installed in shipping vehicle 184, has the core capabilities of a Wireless Reader Tag and a Gateway, plus at least two additional features. Gateway 180 includes a GPS receiver (not depicted) for determining geographic location of shipping vehicle 184 and a mobile interface such as a cellular or satellite transmitter 186 for transmitting data to server computer 160 via a mobile phone network 188. In implementation, the Communicator 170 and Gateway 140,180 each include a Wireless Reader Tag incorporated therein. Thus, because Gateway 140,180 and Communicator 170 each includes the core hardware and software of a Wireless Reader Tag, each can actively participate in the formation, control, and maintenance of the Class-Based Networks.”)

Twitchell does not explicitly disclose
a first timing setting unit to set a first timing at which the first information transmission unit transmits the target object information based on a first instruction received via a cloud network, transmitted by the first information transmission unit;
a second timing setting unit to set a second timing at which the second information transmission unit transmits the target object information based on a second instruction received via the cloud network;

TORRESANI is directed to a networked vending machine monitoring system.  (Torresani, abstract).  Torresani discloses that different elements in the monitoring system may be set to have different data collection frequencies by a cloud server.  (“Additionally, or alternatively, the cloud server may process the input data to identify an alteration to a power management configuration to reduce a power utilization of the vending device. Similarly, the cloud server may alter a configuration of a component of the vending device (e.g., a compressor) to reduce a likelihood of a component failure. Similarly, the cloud server may process the input data to generate offer data identifying an offer for sale, such as a discount to a type of item of product, a promotion of a type of item of product, or the like. Similarly, the cloud server may process the input data to identify an alteration to a data collection management configuration of the vending device, such as an alteration to a frequency of data collection, a type of data that is collected, or the like. In this case, the cloud server may transmit information to the vending device to cause the vending device to implement a vending device response action. In this way, the cloud server reduces a power consumption of the vending device, increases sales for the vending device, reduces a likelihood of component failure for the vending device, or the like relative to a statically configured vending device.”, Id, para 0022; “In some implementations, vending device control module 530 may cause vending device 240 to collect data at a near real-time time interval (e.g., a frequency associated with continuous or near-continuous collection and reporting of sensor data, such as each second or each minute). In some implementations, vending device control module 530 may cause vending device 240 to collect first data at a first time interval (e.g., a non near real-time time interval for data expected to remain relatively static, such as location data) and second data at a second time interval (e.g., a near real-time time interval for data expected to be relatively dynamic, such as vibration data). In some implementations, vending device control module 530 may cause a first vending device 240 to collect data at a first time interval and a second vending device 240 to collect data at a second time interval (e.g., based on a prioritization of vending devices 240, a bandwidth of a set of connections to a set of vending devices 240, locations of vending devices 240, or a type of data being collected from the set of vending devices 240).”, Id. Para 0063).   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell with the timing of Torresani with the motivation of saving data bandwidth. Id.

Twitchell and Torresani does not explicitly disclose
a first change determination unit that determines whether the target object has moved out of a range of communication with the first edge server, based on the predetermined timing by the first information reception unit the predetermined timing of the first information reception unit at which the target object information is received at the first information reception unit and a period in which the target object information is not received at the information reception unit;

wherein the first change determination unit determines whether the target object has moved out of the range of communication with the first edge server, based on a timing at which the first information reception unit receives the target object information from the radio tag and a period in which the target object information is not received from the radio tag. 
Zhao is directed to a system for maintaining a list of in-range mobile devices.  (Zhao, abstract).  Zhao discloses that it is known to evaluate whether a device is within range by monitoring an adjustable timed broadcast heartbeat signal.  If heartbeat is not detected in accordance with a timer, the device is considered to have moved out of range.  (Zhao, para 0021, “Disclosed herein are methods and systems for presenting an alert when a mobile radio is leaving a coverage area of, e.g., a direct-mode network. One embodiment takes the form of a process carried out by a given mobile radio in a group of mobile radios. The process includes broadcasting heartbeat messages in accordance with a group-wide symmetric-timing protocol and maintaining an in-range list of mobile radios. The in-range list is maintained at least in part by (i) adding mobile radios that are not already on the in-range list to the in-range list upon detecting transmissions from such mobile radios; (ii) maintaining, for each mobile radio on the in-range list, a respective keepalive timer in accordance with the group-wide symmetric-timing protocol; and (iii) removing mobile radios from the in-range list upon expiration of the respective keepalive timers. The process further includes presenting an alert via a user interface when a count of mobile radios on the in-range list falls below a notification threshold.”; Id. para 0023, “In at least one embodiment, the mobile radio includes a location of the given mobile radio in at least one broadcasted heartbeat message. In at least one embodiment, broadcasting heartbeat messages in accordance with the group-wide symmetric-timing protocol includes broadcasting a heartbeat message at an expiration of a heartbeat timer. In at least one such embodiment, the mobile radio resets the heartbeat timer to an initial heartbeat-timer value in response to transmitting at least one of voice data, a signaling message, and a heartbeat message. In at least one other such embodiment, the mobile radio adjusts the initial heartbeat-timer value in accordance with the group-wide symmetric-timing protocol based on the count of mobile radios on the in-range list. In at least one other such embodiment, the mobile radio adjusts the initial heartbeat-timer value in accordance with the group-wide symmetric-timing protocol based on a velocity of the given mobile radio”.)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell and Torresani with the timing of Zhao with the motivation of updating inventory.  Id.




Regarding Claim 3, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein
the second information transmission unit transmits the information stored in the second information storage unit to the third edge server by using a second communication scheme having higher reliability than the first communication scheme.

the first information reception unit receives the target object information from the radio tag, by using a first communication scheme, and
See prior art rejection of claim 1 regarding Twitchell.

Regarding Claim 12,  Twitchell, Torresani and Zhao disclose the system of claim 1.
the second information storage unit stores a plurality of pieces of the information received by the second information reception unit; and
the second edge server further includes an information aggregation unit to generate an average value or a representative value of the plurality of pieces of the information to form aggregated information.
Twitchell discloses data may be aggregated for database queries.  (“Once established, the Class-Based Networks provide functionality as a dynamic distributed hierarchical database system. In this regard, Wireless Reader Tags and Wireless Tags preferably include a handling routine in communication with a memory of the Wireless Reader Tags and Wireless Tags. The handling routine interprets and responds to class-directed database commands, e.g., data queries or data updates from an asset-tracking application or a Communicator. Database queries may include status queries that provide the asset-tracking application with realtime up-to-date status information about tagged assets. Data updates may include requests to change data maintained on specified Wireless Reader Tags of the distributed database system.”, Twitchell, para 0177))


Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of Birari, “Mitigating the Reader Collision Problem in RFID Networks with Mobile Readers”, 2005, IEEE 



Regarding Claim 4, Tamarkin, Torresani and Zhao disclose the system of claim 3.

Twitchell, Torresani and Zhao do not explicitly disclose
wherein the first communication scheme is a communication scheme in which collision control is not performed, and 
Birari is a paper directed to mitigating collision in RFID networks.  (Brirari, abstract).  Brirari discloses that it is known that RFID networks encounter collisions when reading RFID tags.  Id.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the RFID network of Brirari with the motivation of identifying objects.  Id.


the second communication scheme is a communication scheme in which the collision control is performed.
See prior art rejection of claim 1 regarding Twitchell.   The examiner understands mobile phone protocols serving multiple users on the same radio frequencies to address network collisions.

Claims 6,9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of Reed 5862325

Regarding Claim 6, Twitchell, Torresani and Zhao disclose the system of claim 1.
wherein
the first edge server further includes a timing setting unit that sets a timing at which the first information transmission unit transmits the target object information about the target object to the second edge server,

the first information transmission unit transmits the target object information about the target object to the second edge server when the first change determination unit detects the change between a first timing and a second timing that are set to be consecutive by the timing setting unit, and
See prior art rejection of claim 1, regarding Zhao

Twitchell, Torresani and Zhao does not explicitly disclose

the timing setting unit sets the timing in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
Reed is directed to communications system.  (Reed, abstract).  “Like all other communications objects 110, schedule objects 110 can contain schedule elements 143, schedule methods 141, and schedule rules 140 used to control scheduling operations. Collectively these are referred to as schedule control components. These all function as special cases of data exchange control, discussed above. Schedule objects 110 can also be nested as composite and component objects (811, 182, FIG. 17). This permits a composite schedule object 110 to contain multiple component schedule objects 110. An example would be a composite schedule object representing a multi-day conference, with component schedule objects representing the individual seminars at the conference. Like any communications object 110, schedule objects 110 can be distributed via push and pull and contain their own update methods. This is particularly relevant to schedule coordination because any changes to a schedule object 110 can be transmitted to all consumers associated with that schedule object 110 object. Using notification control, each user can also control exactly how he/she is notified of these changes.”  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell, Torresani and Zhao with the timing of Reed with the motivation of scheduling a plurality of interested parties.  Id.



Claims 7,8,10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of AAPA

Regarding Claim 7, Twitchell, Torresani and Danilewitz disclose the system of claim 1.

wherein
the radio tag includes a sensor,
the first information reception unit receives detection information, detected by the sensor, from the radio tag,
the first information storage unit stores the detection information received by the first information reception unit,
…the plurality of pieces of detection information including the detection information, received by the first information reception unit from a plurality of radio tags, the plurality of radio tags including the radio tag, to generate aggregated information, and
(Twitchell, para 0063, “In accordance with one or more aspects of the present invention, the WRT may include a sensor component physically connected to the LPRF communications component for data exchange therebetween. The sensor component may include a motion detector; a digital camera; a microphone; a thermometer; and/or a global positioning system (GPS) receiver.)

Twitchell, Torresani and Zhao do not explicitly disclose
the first edge server includes an information aggregation unit that aggregates a plurality of pieces of detection information,
the first information transmission unit transmits the aggregated information, generated by the information aggregation unit, to the second edge server.
AAPA teaches that it is old and well known to aggregate data before transmission.  For example, it is known for data collection systems to collect multiple pieces of data into a batch and transmit on a schedule rather than transmitting individual data in real time.  The examiner notes that the hierarchy disclose in Twitchell discloses various computerizes that collect and forward information.  Adding a batch schedule to Twitchell, Torresani and Zhao would result in a predictable outcome.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.



Regarding Claim 8, Twitchell, Torresani and Zhao and AAPA disclose the system of claim 7.

the first change determination unit determines whether the target object information is received at the first information reception unit, based on the detection information received or not received by the first information reception unit, and
the first information transmission unit transmits the aggregated information to the second edge server, when the first change determination unit determines that the target object has moved out of a range of communication with the first edge server. Claim 9 (Previously Presented): The system according to claim 7, wherein

See prior art rejection of claim 1 regarding Zhao





Regarding Claim 10, Twitchell, Torresani and Zhao and AAPA disclose the system of claim 7.
Twitchell, Zhao and AAPA does not explicitly disclose
wherein the information aggregation unit generates the aggregated information only including the detection information indicating abnormality, among the plurality of pieces of detection information received by the first information reception unit from the radio tag.
See prior art rejection of claim 1 regarding Zhao

Claims 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Zhao in further view of AAPA in further view of Reed

Regarding Claim 9, Tamarkin, Torresani, Zhao and AAPA disclose the system of claim 7.
wherein
the information aggregation unit aggregates the plurality of pieces of detection information in accordance with an aggregation condition set in advance,
the first edge server further includes an aggregation condition setting unit that sets the aggregation condition, and
the aggregation condition setting unit sets the aggregation condition in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
See prior art rejection of claim 6 regarding Reed  




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687